Exhibit 10.1
 
SUBSCRIPTION AGREEMENT
 
SUBSCRIPTION AGREEMENT (this “Agreement”) made as of the date set forth on the
signature page hereof between GulfSlope Energy, Inc., a Delaware corporation
(the “Company”), and the undersigned (the “Subscriber”).
 
W I T N E S S E T H:
WHEREAS, the Company shall sell to the Subscriber and the Subscriber shall
purchase shares of common stock, par value $0.001 (“Shares”) of the Company at a
purchase price per Share of $0.01 (“Purchase Price”);
 
WHEREAS, the Company is not obligated to register the resale of the Shares under
the Securities Act of 1933 (“Securities Act”); and
 
WHEREAS, the Subscriber desires to purchase that number of Shares set forth on
the Signature Page hereof on the terms and conditions hereinafter set forth.
 
NOW, THEREFORE, in consideration of the premises and the mutual representations
and covenants hereinafter set forth, the parties hereto do hereby agree as
follows:
 
I.  
SUBSCRIPTION FOR SHARES AND REPRESENTATIONS BY SUBSCRIBER

 
1.1 Subject to the terms and conditions hereinafter set forth, the Subscriber
hereby irrevocably subscribes for and agrees to purchase from the Company such
number of Shares, and the Company agrees to sell to the Subscriber such number
of Shares, as is set forth on the Signature Page.
 
1.2 The Subscriber recognizes that the purchase of the Shares involves a high
degree of risk including, but not limited to, the following: (a) the Company has
a limited operating history with a history of losses and requires additional
funds to conduct its business; (b) an investment in the Company is highly
speculative, and only investors who can afford the loss of their entire
investment should consider investing in the Company and the Shares; (c) the
Subscriber may not be able to liquidate its investment; (d) transferability of
the Shares is extremely limited; (e) in the event of a disposition, the
Subscriber could sustain the loss of its entire investment; (f) the Company has
not paid any dividends since its inception and does not anticipate paying any
dividends; and (g) the Company may issue additional securities in the future
which have rights and preferences that are senior to those of the
Shares.  Without limiting the generality of the representations set forth in
Section 1.5 below, the Subscriber represents that the Subscriber has carefully
reviewed all of the Company’s filings made with the Securities and Exchange
Commission (“SEC”), including without limitation its Annual Report on Form 10-K
filed with the SEC on December 22, 2011, its quarterly report on Form 10-Q filed
with the SEC on February 6, 2012, its Definitive Proxy Statement on Schedule 14A
filed with the SEC on February 29, 2012, and its Current Reports on Form 8-K
filed with the SEC on March 22, 2012 and April 23, 2012  (collectively the “SEC
Filings”).
 
1.3 The Subscriber represents that the Subscriber is an “accredited investor” as
such term is defined in Rule 501 of Regulation D (“Regulation D”) promulgated
under the Securities Act, and that the Subscriber is able to bear the economic
risk of an investment in the Shares.
 
 
 

--------------------------------------------------------------------------------

 
1.4 The Subscriber hereby acknowledges and represents that (a) the Subscriber
has knowledge and experience in business and financial matters, prior investment
experience, or the Subscriber has employed the services of a “purchaser
representative” (as defined in Rule 501 of Regulation D), attorney and/or
accountant to read all of the documents furnished or made available by the
Company both to the Subscriber and to all other prospective investors in the
Shares to evaluate the merits and risks of such an investment on the
Subscriber’s behalf; (b) the Subscriber recognizes the highly speculative nature
of this investment; and (c) the Subscriber is able to bear the economic risk
that the Subscriber hereby assumes.
 
1.5 The Subscriber hereby acknowledges receipt and careful review of this
Agreement, and any documents which may have been made available upon request as
reflected therein, and hereby represents that the Subscriber (a) has carefully
reviewed the SEC Filings, and (b) has been furnished by the Company with all
information regarding the Company, and any additional information that the
Subscriber has requested or desired to know, and has been afforded the
opportunity to ask questions of and receive answers from duly authorized
officers or other representatives of the Company concerning the Company and the
terms and conditions of the sale of the Shares.
 
1.6 (a)           In making the decision to invest in the Shares, the Subscriber
has relied solely upon the information provided by the Company as well as the
SEC Filings.  To the extent necessary, the Subscriber has retained, at its own
expense, and relied upon appropriate professional advice regarding the
investment, tax and legal merits and consequences of this Agreement and the
purchase of the Shares hereunder.
 
(b) The Subscriber represents that (i) the Subscriber was contacted regarding
the sale of the Shares by the Company or its agents, (ii) no Shares were offered
or sold to it by means of any form of general solicitation or general
advertising, and in connection therewith, the Subscriber did not (A) receive or
review any advertisement, article, notice or other communication published in a
newspaper or magazine or similar media or broadcast over television or radio,
whether closed circuit, or generally available; or (B) attend any seminar
meeting or industry investor conference whose attendees were invited by any
general solicitation or general advertising, and (iii) the Subscriber’s
substantive relationship with the Company’s agent predates the agent’s contact
with the Subscriber regarding an investment in the Shares.
 
1.7 The Subscriber hereby represents that the Subscriber, either by reason of
the Subscriber’s business or financial experience or the business or financial
experience of the Subscriber’s professional advisors (who are unaffiliated with
and not compensated by the Company or any affiliate or selling agent of the
Company, directly or indirectly), has the capacity to protect the Subscriber’s
own interests in connection with the transaction contemplated hereby.
 
1.8 The Subscriber hereby acknowledges that the offering of the Shares has not
been reviewed by the SEC nor any state regulatory authority since the offering
is intended to be exempt from the registration requirements of Section 5 of the
Securities Act pursuant to Regulation D promulgated thereunder.  The Subscriber
understands that the Shares have not been registered under the Securities Act or
under any state securities or “blue sky” laws and agrees not to sell, pledge,
assign or otherwise transfer or dispose of the Shares unless they are registered
under the Securities Act and under any applicable state securities or “blue sky”
laws or unless an exemption from such registration is available.
 
 
 

--------------------------------------------------------------------------------

 
1.9 The Subscriber understands that the Shares have not been registered under
the Securities Act by reason of a claimed exemption under the provisions of the
Securities Act that depends, in part, upon the Subscriber’s investment
intention.  In this connection, the Subscriber hereby represents that the
Subscriber is purchasing the Shares for the Subscriber’s own account for
investment and not with a view toward the resale or distribution to others.
 
1.10 The Subscriber understands that the Company is a “shell company” as defined
in Rule 405 of the Securities Act, and that there is a limited trading market
for the Shares and that an active market may not develop for the Shares.  The
Subscriber understands that even if an active market develops for the Shares,
Rule 144 promulgated under the Securities Act requires for non-affiliates (“Rule
144”), among other conditions, a one-year holding period commencing as of the
date that the Company ceases to be a shell company and files its Form 10 type
information pursuant to Rule 144(i)(2).  The Subscriber understands and hereby
acknowledges that (i) the Subscriber may never be able to resell any of the
Shares and (ii) the Company is under no obligation to register any of the Shares
under the Securities Act or any state securities or “blue sky” laws.
 
1.11 The Subscriber understands that the Shares are being offered and sold in
reliance on specific exemptions from the registration requirements of federal
and state securities laws and that the Company and the principals and
controlling persons thereof are relying upon the truth and accuracy of the
representations, warranties, agreements, acknowledgments, and understandings set
forth herein in order to determine the applicability of such exemptions and the
undersigned’s suitability to acquire Shares.
 
1.12 The Subscriber consents to the placement of a legend on any certificate or
other document evidencing the Shares that such securities have not been
registered under the Securities Act or any state securities or “blue sky” laws
and setting forth or referring to the restrictions on transferability and sale
thereof contained in this Agreement.  The Subscriber is aware that the Company
will make a notation in its appropriate records with respect to the restrictions
on the transferability of such securities. The legend to be placed on each
certificate shall be in form substantially similar to the following:
 
“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR ANY STATE SECURITIES OR
“BLUE SKY LAWS,” AND MAY NOT BE OFFERED, SOLD, TRANSFERRED, ASSIGNED, PLEDGED OR
HYPOTHECATED ABSENT AN EFFECTIVE REGISTRATION THEREOF UNDER SUCH ACT OR
COMPLIANCE WITH RULE 144 PROMULGATED UNDER SUCH ACT, OR UNLESS THE COMPANY HAS
RECEIVED AN OPINION OF COUNSEL, REASONABLY SATISFACTORY TO THE COMPANY AND ITS
COUNSEL, THAT SUCH REGISTRATION IS NOT REQUIRED.”
 
II.  
REPRESENTATIONS BY AND COVENANTS OF THE COMPANY

 
The Company hereby represents and warrants to the Subscriber that:
 
2.1 Organization, Good Standing and Qualification.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has full corporate power and authority to conduct its
business.
 
 
 

--------------------------------------------------------------------------------

 
2.2 Authorization; Enforceability.  The Company has all corporate right, power
and authority to enter into this Agreement and to consummate the transactions
contemplated hereby.  All corporate action on the part of the Company, its
directors and stockholders necessary for the (i) authorization execution,
delivery and performance of this Agreement by the Company; and (ii)
authorization, sale, issuance and delivery of the Shares contemplated hereby and
the performance of the Company’s obligations hereunder has been taken.  This
Agreement has been duly executed and delivered by the Company and constitutes a
legal, valid and binding obligation of the Company, enforceable against the
Company in accordance with its terms, subject to laws of general application
relating to bankruptcy, insolvency and the relief of debtors and rules of law
governing specific performance, injunctive relief or other equitable remedies,
and to limitations of public policy.  The Shares, when issued and fully paid for
in accordance with the terms of this Agreement, will be validly issued, fully
paid and nonassessable.
 
III.  
TERMS OF SUBSCRIPTION

 
3.1 All funds paid hereunder shall be deposited with the Company, and will be
available for immediate use by the Company to be deployed at the discretion of
management.
 
3.2 Certificates representing the Shares purchased by the Subscriber pursuant to
this Agreement will be prepared for delivery following the date on which such
purchase takes place.
 
IV.  
MISCELLANEOUS

 
4.1 This Agreement shall be binding upon and inure to the benefit of the parties
hereto and to their respective heirs, legal representatives, successors and
assigns.  This Agreement sets forth the entire agreement and understanding
between the parties as to the subject matter hereof and merges and supersedes
all prior discussions, agreements and understandings of any and every nature
among them.
 
4.2 Nothing in this Agreement shall create or be deemed to create any rights in
any person or entity not a party to this Agreement.
 


IN WITNESS WHEREOF, the undersigned have executed this Subscription Agreement as
of the date set forth below.
 
 
 

--------------------------------------------------------------------------------

 
SUBSCRIPTION AGREEMENT
COUNTERPART SIGNATURE PAGE


If the prospective investor is an individual, please execute this Agreement
below.
 
Name of individual (Please type or print)
 

By:
______________________

Name:
______________________

Address:        ______________________
______________________
Social Security No.  _____________
 
And (if applicable)

By:
______________________

Name:
______________________

Address:        ______________________
______________________
Social Security No. _____________




Number of Shares of Common Stock                                       Amount of
payment:
Subscribed for:
                                                                           $                                           


Dated:   ______________, 2012






Agreed to and accepted as of __________ ____, 2012.
 

 
GulfSlope Energy, Inc.
     
By:
 
Name:
 
Title:

 



 
 
 

--------------------------------------------------------------------------------

 

